Exhibit 4.246 RENTAL CAR FINANCE CORP., as Issuer and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee SERIES 2011-2 SUPPLEMENT dated as of October 26, 2011 to AMENDED AND RESTATED BASE INDENTURE dated as of February 14, 2007 3.21% Rental Car Asset Backed Notes, Series 2011-2 TABLE OF CONTENTS Page ARTICLE 1. DESIGNATION ARTICLE 2. DEFINITIONS AND CONSTRUCTION Section 2.1 Definitions and Construction 3 ARTICLE 3. GRANT OF RIGHTS UNDER THE MASTER LEASE Section 3.1 Grant of Security Interest 44 ARTICLE 4. ALLOCATION AND APPLICATION OF COLLECTIONS Section 4.6 Establishment of Accounts. 47 Section 4.7 Allocations with Respect to the Series 2011-2 Notes 48 Section 4.8 Monthly Payments 55 Section 4.9 Payment of Note Interest 57 Section 4.10 Payment of Note Principal 58 Section 4.11 Retained Distribution Account 61 Section 4.12 Series 2011-2 Distribution Account 61 Section 4.13 The Master Servicer’s or the Back-Up Servicer’s Failure to Instruct the Trustee to Make a Deposit or Payment 62 Section 4.14 Lease Payment Loss Draw on Series 2011-2 Letter of Credit 63 Section 4.15 Claim Under the Demand Note 63 Section 4.16 Series 2011-2 Letter of Credit Termination Demand 64 Section 4.17 The Series 2011-2 Cash Collateral Account 65 Section 4.18 Application of Series 2011-2 Cash Liquidity Amount; Restrictions on Amounts Drawn Under Series 2011-2 Letter of Credit 67 Section 4.19 [Reserved]. 69 Section 4.20 Exchange of Vehicles 69 Section 4.21 Deficiencies in Payments 69 Section 4.22 Appointment of Trustee to Hold Letter of Credit 69 ARTICLE 5. AMORTIZATION EVENTS Section 5.1 Series 2011-2 Amortization Events 70 Section 5.2 Waiver of Past Events 73 Section 5.3 Rights of the Trustee upon Amortization Event or Certain Events of Default 73 Section 5.4 Servicer Default 73 ARTICLE 6. COVENANTS i Section 6.1 Series 2011-2 Minimum Subordinated Amount 74 Section 6.2 Series 2011-2 Minimum Letter of Credit Amount 74 Section 6.3 Financed Vehicles. 74 Section 6.4 Fleet Mix 74 Section 6.5 Purchase Price 74 Section 6.6 Future Issuance 74 ARTICLE 7. FORM OF SERIES 2011-2 NOTES Section 7.1 Issuance in Definitive Form 75 ARTICLE 8. GENERAL Section 8.1 Redemption of Notes 75 Section 8.2 [Reserved] 75 Section 8.3 Exhibits 75 Section 8.4 Ratification of Base Indenture 76 Section 8.5 Counterparts 76 Section 8.6 Governing Law 76 Section 8.7 Amendments. 76 Section 8.8 Monthly Noteholders’ Statement. 77 Section 8.9 Third-Party Market Value. 81 Section 8.10 Trustee Directions. 82 Section 8.11 Additional UCC Representations. 82 Section 8.12 Servicer Financial Covenant Event of Default. 82 Section 8.13 Termination. 83 ii Schedule 1
